Filed 11/13/13
                        CERTIFIED FOR PUBLICATION




          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                   DIVISION FOUR


ROBERT SWEETING,                                 B243034

        Plaintiff and Appellant,                 (Los Angeles County
                                                  Super. Ct. No. NC043235)
        v.

SUSAN MURAT et al.,

        Defendants and Respondents.




        APPEAL from a judgment of the Superior Court for Los Angeles County,
Roy Paul, Judge. Affirmed.
        Robert Sweeting, in pro. per., for Plaintiff and Appellant.
        Law Office of James A. Flanagan and James A. Flanagan for Defendants
and Respondents.
       Code of Civil Procedure section 1011, subdivision (b) (section 1011(b))
provides that personal service on a party to a lawsuit “shall be made in the manner
specifically provided in particular cases, or, if no specific provision is made,
service may be made by leaving the notice or other paper at the party’s residence,
between the hours of eight in the morning and six in the evening, with some person
of not less than 18 years of age.”1 This case presents an issue of first impression
regarding personal service on a party who is not represented by counsel and does
not have a permanent residence. If that party has filed a notice of change of
address that lists an address for a UPS store at which he rents a mailbox and states
that “[a]ll notices and documents regarding the action should be sent to [that]
address,” is personal service effectuated by personal delivery of a notice of motion
to the UPS store? We conclude that it is. Accordingly, we reject plaintiff and
appellant Robert Sweeting’s contention on appeal that the trial court erred in
granting the discovery and summary judgment motions filed by defendants and
respondents Susan and Mary Murat (the Murats) because the motions were not
properly served.


                                   BACKGROUND
       Sweeting filed a lawsuit in September 2008 against various defendants
regarding several shipping containers, which he alleges held his personal property
valued at over $2.5 million, that he stored at a storage and shipping yard. In the
operative fourth amended complaint, filed in August 2011, Sweeting alleges two
causes of action against the Murats, for conversion (the fourth cause of action) and
negligence (the fifth cause of action).

1
        Section 1011(b) provides for alternate methods of service if no one over the age of
18 is found at the residence or the party’s residence is unknown.


                                             2
      The complaint alleges that Sweeting contracted with other defendants
(referred to as the ADL Defendants) to store the containers at the ADL
Defendants’ storage and shipping facility. In the conversion cause of action,
Sweeting alleges that the real property on which the ADL Defendants operated
their storage and shipping facility was owned by the Murats, Joseph Murat, and the
Murat Family Trust (collectively, the Murat Defendants).2 Sweeting alleges that in
March 2009, he had a telephone conversation with Joseph Murat, whom he alleges
was acting on behalf of the Murats, in which Mr. Murat agreed to allow Sweeting
to store his personal property at the facility. He alleges that beginning in June
2009, at the direction of the Murat Defendants, the ADL Defendants refused to
allow him access to his property stored at the facility. Shortly thereafter, the Murat
Defendants terminated the lease under which the ADL Defendants operated their
storage facility. Sweeting alleges that when the ADL Defendants moved from the
real property sometime between August and November 2009, they left behind a
large portion of his personal property, which the Murat Defendants then sold,
scrapped, gave away, kept for personal use and/or destroyed. In the negligence
cause of action, Sweeting alleges that the Murat Defendants failed to follow
statutory procedures for evicting him, and lost, sold, scrapped, or otherwise
disposed of his property, causing him harm.
      On February 10, 2012, the Murats filed a motion for summary judgment or
alternatively, for summary adjudication. The motion was noticed for hearing on
April 26, 2012, 76 days from the filing of the motion, and 33 days before the date
set for trial. The proofs of service for the notice of motion and motion and all of
the supporting documents indicate that the documents were personally served by

2
     Joseph Murat and the Murat Family Trust were not parties to the motion for
summary judgment at issue here, and are not parties to this appeal.


                                          3
the attorney for the Murats at 7071 Warner Avenue, Unit F81, in Huntington
Beach, California. That address is the address listed on a notice of change of
address form that Sweeting filed with the court on June 22, 2011.
       In support of their motion, Susan and Mary Murat each submitted a
declaration in which each of them stated, among other things, that she transferred
her individual interest in the real property at issue in 2006.3 The declarations also
stated that the Murats entered into a five-year lease with the ADL Defendants in
2007 for the real property at issue, that Sweeting was not a party to that lease, and
that they did not grant Sweeting any rights as a tenant, subtenant, or assignee. The
Murats also declared that they did not convert, use, lose, sell, keep, scrap, destroy,
receive, or move any personal property belonging to Sweeting, nor did they
prevent or direct anyone to prevent Sweeting from accessing his property.
       In addition to the declarations, the Murats submitted transcripts from
Sweeting’s deposition, taken December 9, 2011, in which Sweeting testified that
he had not discovered any evidence that would show that the Murats converted or
exercised dominion and control over any of his property, or that the Murats were
negligent with respect to his property.4 Based upon the declarations and deposition
testimony, the Murats argued they were entitled to summary judgment because
they provided evidence to show they were not negligent and did not convert
Sweeting’s property, and Sweeting conceded he had no evidence to support his
claims against them.

3
       Their individual interests were transferred to Living Trusts in each of their names.
4
       The deposition transcripts were lodged with the trial court, but are not in the
record on appeal. However, the Murats quoted from the deposition transcripts in their
points and authorities in support of the motion, and the trial court quoted from the same
transcripts at the hearing on the motion. We rely upon the trial court’s quotations for the
purposes of this appeal.


                                             4
      On April 4, 2012, the Murats filed and their counsel personally served (at the
address set forth in Sweeting’s notice of change of address) two motions to compel
discovery responses, to be heard at the same time as the summary judgment
motion; the Murats sought monetary sanctions in both motions. On April 24, 2012
-- two days before the hearing on the Murats’ discovery and summary judgment
motions -- Sweeting filed oppositions to all of the motions.
      At the hearing on the motions, the trial court noted that Sweeting’s
oppositions were not timely filed. The court announced that it was exercising its
discretion to refuse to consider them because of the extreme lateness of the filing.
With regard to the summary judgment motion, the court found that the Murats’
submission of Sweeting’s deposition testimony admitting that he had not
discovered any evidence to support his claims against the Murats was sufficient to
shift the burden to Sweeting to raise a triable issue of fact, and Sweeting failed to
meet his burden because he failed to timely file his opposition. Therefore, the
court found the Murats were entitled to summary adjudication as a matter of law.
The court noted that, although it was not considering Sweeting’s opposition,
Sweeting had complained that the moving papers were not properly served because
the papers were delivered to an address that was not his residence or his place of
business. The court found that service was proper, however, because the papers
were personally delivered to the address indicated on the most recent notice of
change of address in the court’s file. Moving to the discovery motions, the court
granted the Murats’ motions to compel and imposed monetary sanctions against
Sweeting in the amount of $1,000 ($500 for each motion).5



5
      The court also awarded the Murats an additional $3,000 in sanctions against
Sweeting related to four discovery motions he filed.


                                           5
      On May 7, 2012, Sweeting filed a motion to reconsider the granting of the
summary judgment, on the ground that service of the summary judgment motion
was improper. He contended that the court had found at an earlier hearing in
August 2011 that personal service could not be effectuated at a post office box, and
that there was an agreement that he could be personally served at 7941 Camden
Cir., La Palma, CA. Before the date set for hearing Sweeting’s motion for
reconsideration, the trial court entered judgment in favor of the Murats. Sweeting
timely filed a notice of appeal from the judgment.


                                    DISCUSSION
      Sweeting contends on appeal that the trial court erred by granting the
discovery and summary judgment motions because service of those motions was
improper in that they were personally delivered to an address that was not his
residence or business address.6 We disagree.
      We begin with the statutory language governing personal service on a party
to a lawsuit. Section 1011 of the Code of Civil Procedure provides, in relevant
part: “The service may be personal, by delivery to the party or attorney on whom
the service is required to be made, or it may be as follows: [¶] . . . [¶] (b) If upon
a party, service shall be made in the manner specifically provided in particular
6
        The Murats argue in their respondents’ brief that Sweeting cannot challenge the
trial court’s ruling on the discovery motions because his notice of appeal identifies only
the summary judgment. They are incorrect. On appeal from a judgment, “the reviewing
court may review the verdict or decision and any intermediate ruling, proceeding, order
or decision which involves the merits or necessarily affects the judgment or order
appealed from or which substantially affects the rights of a party.” (Code Civ. Proc.,
§ 906.) The cases and commentary that the Murats rely upon involve attempts to
challenge post-judgment and/or other separately appealable orders in an appeal from a
judgment. The discovery orders here are not separately appealable, and affect Sweeting’s
rights, since they order him to pay sanctions, so they may be reviewed on an appeal from
the summary judgment.


                                            6
cases, or, if no specific provision is made, service may be made by leaving the
notice or other paper at the party’s residence, between the hours of eight in the
morning and six in the evening, with some person of not less than 18 years of age.
If at the time of attempted service between those hours a person 18 years of age or
older cannot be found at the party’s residence, the notice or papers may be served
by mail. If the party’s residence is not known, then service may be made by
delivering the notice or papers to the clerk of the court, for that party.” In other
words, the statute creates a hierarchy of methods for personal service on a party, if
delivery is not made directly to the party. If a specific manner of service is
provided in the case at issue, service must be made in accordance with the
specified manner. Only if no specific manner is provided may service be
effectuated by leaving the documents with an adult at the party’s residence.
      In this case, Sweeting filed a form notice of change of address stating that
his new address was 7071 Warner Ave., Unit F81, Huntington Beach, CA 92647.
The form included a space for “Mailing address (if different from above),” which
Sweeting left blank. The form also stated: “All notices and documents regarding
the action should be sent to the above address.”
      The form notice was filed on June 22, 2011. According to Sweeting, he did
not have a home address because he had lost his home on March 18, 2011, and his
only stable address was at a UPS Store where he rented a post office box.
      The issue of personal service in light of Sweeting’s lack of a residence was
initially addressed at a hearing held on August 4, 2011, during which the court and
the parties discussed the schedule for the filing of Sweeting’s fourth amended
complaint and the Murats’ answer. Counsel for the Murats noted that he wanted to
personally serve the answer, but did not think he could do so at the address on file,
describing that address as “a P.O. Box.” The trial court agreed that the Murats
“can’t serve a P.O. Box,” and asked Sweeting if he wanted to give counsel an

                                           7
address where the Murats could personally serve the answer. The court indicated it
was Sweeting’s choice whether he wanted to provide a different address for
personal service, and said they could discuss that off the record.
      Although Sweeting contends that the parties agreed at that hearing that
personal service could be effectuated by service on Sweeting’s son at his home in
La Palma, that agreement was not put on the record, no order was made to change
the address for service, and Sweeting did not file a new notice of change of
address.7 Thus, the only address in the record at which Sweeting could be served
was the address for Sweeting’s “unit” at the UPS Store in Huntington Beach.
      The fact that the “unit” Sweeting rented was a mailbox did not mean that
documents could not be personally served at the listed address. Counsel and the
trial court mistakenly referred to the mailbox as a “P.O. Box” at the August 4,
2011 hearing, which could account for their statements that the Murats could not
personally serve Sweeting at that address. Counsel and the trial court may have
confused service of motions or other documents with substituted service of the
summons and complaint under Code of Civil Procedure section 415.20. That
statute provides that “[i]n lieu of personal delivery of a copy of the summons and
complaint to the person to be served . . . , a summons may be served by leaving a
copy of the summons and complaint during usual office hours in his or her office
or, if no physical address is known, at his or her usual mailing address, other than a
United States Postal Service post office box, with the person who is apparently in
charge thereof. . . . When service is effected by leaving a copy of the summons and
complaint at a mailing address, it shall be left with a person at least 18 years of
age, who shall be informed of the contents thereof.” (Code Civ. Proc., § 415.20,
7
       The Murats’ counsel stated at the hearing on the summary judgment and discovery
motions that he told Sweeting that he needed to file something if he wanted to be served
at an address other than the Huntington Beach address, but Sweeting did not do so.


                                           8
subd. (a).) Yet even under this statute, it is only when the usual mailing address is
a United States Postal Service postal box that personal delivery to the mailing
address does not constitute personal service; service at a private or commercial
post office box is allowed. (See, e.g., Ellard v. Conway (2001) 94 Cal. App. 4th
540, 545-546.)
       We conclude that Sweeting’s notice of change of address directing service of
all papers to the listed address constituted a specific provision governing the
manner of service, and therefore the delivery of the discovery and summary
judgment motion papers to an adult at that address constituted proper personal
service.8




8
        To the extent Sweeting argues the trial court’s finding that the Murats were
entitled to judgment as a matter of law was erroneous because the court improperly
shifted the burden of proof to him based upon the Murats’ showing that Sweeting had no
evidence to support his claims against them, he is incorrect. When a defendant seeking
summary judgment submits the plaintiff’s discovery responses or deposition testimony
indicating the plaintiff does not possess any evidence to support one or more elements of
plaintiff’s claim, the burden shifts to the plaintiff to present evidence sufficient to raise a
triable issue of material fact. (Union Bank v. Superior Court (1995) 31 Cal. App. 4th 573,
579.)

                                               9
                              DISPOSITION
          The judgment is affirmed. The Murats shall recover their costs on
appeal.
          CERTIFIED FOR PUBLICATION




                                          WILLHITE, Acting P. J.




          We concur:




          MANELLA, J.




          SUZUKAWA, J.




                                     10